


Exhibit 10.3


JOURNAL TAX MATTERS AGREEMENT


Dated as of July 30, 2014


by and among


DESK BC MERGER, LLC, as successor in interest to JOURNAL COMMUNICATIONS, INC.,
and JOURNAL COMMUNICATIONS, INC.,
on the one hand,


and


BOAT SPINCO, INC. and BOAT NP NEWCO, INC.,
on the other hand
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
DEFINITIONS AND STANDARDS
 
SECTION 1.01.
Definitions
2


SECTION 1.02.
General Interpretive Principles
12


SECTION 1.03.
Applicable Standards
12


 
ARTICLE II
 
 
U.S. CONSOLIDATED FEDERAL INCOME TAX LIABILITIES
 
SECTION 2.01.
Affiliation Years
13


SECTION 2.02.
2015 Taxable Year
13


SECTION 2.03.
U.S. Federal Alternative Minimum Tax
16


 
ARTICLE III
 
 
U.S. COMBINED STATE AND LOCAL INCOME TAX LIABILITIES
 
SECTION 3.01.
Returns Covered
16


SECTION 3.02.
Liability of Journal Spinco
16


SECTION 3.03.
Operating Losses
17


SECTION 3.04.
Short-Year State and Local Returns
17


SECTION 3.05.
Estimated Taxes, Etc
17


SECTION 3.06.
Adjustments
18


 
ARTICLE IV
 
 
EPARATE TAX RETURN OBLIGATIONS
 
SECTION 4.01.
Journal Spinco Tax Liability
18


SECTION 4.02.
Scripps Tax Liability
18


SECTION 4.03.
Separate Return Adjustments
18


 
ARTICLE V
 
 
TAX-FREE STATUS OF DISTRIBUTION
 
SECTION 5.01.
Tax-Free Status Opinion, Etc
18


SECTION 5.02.
Maintaining Status of Active Business
19


SECTION 5.03.
Limits on Proposed Acquisition Transactions
19


 
ARTICLE VI
 


 
CARRYOVER AND CARRYBACK ITEMS
 


SECTION 6.01.
Carryovers to Post-Affiliation Years
19


SECTION 6.02.
Carrybacks from Post-Affiliation Years
19









--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
(continued)
 
 
 
Page
 
ARTICLE VII
 
 
U.S. FEDERAL INCOME TAX ADJUSTMENTS
 
SECTION 7.01.
Determination
20


SECTION 7.02.
Payments
21


SECTION 7.03.
Procedures
21


SECTION 7.04.
Intercompany Adjustments
21


 
ARTICLE VIII
 
 
INCOME TAX PROCEEDINGS
 
SECTION 8.01.
Notice
21


SECTION 8.02.
Journal Spinco and Scripps Issues
22


SECTION 8.03.
Procedures
22


SECTION 8.04.
Forum for Judicial Proceedings
23


 
ARTICLE IX
 
 
PAYMENTS
 
SECTION 9.01.
Reporting of Indemnity Payments, Etc
24


SECTION 9.02.
Interest on Late Payments
24


 
ARTICLE X
 
 
TAX RETURNS
 
SECTION 10.01.
Cooperation and Furnishing of Tax Return Information
24


SECTION 10.02.
Preparation of Tax Returns
26


 
ARTICLE XI
 
 
POST AFFILIATION YEARS AND POST COMBINED YEARS
 
SECTION 11.01.
Returns
26


SECTION 11.02.
Actions or Transactions
26


SECTION 11.03.
Proposed Adjustments
26


 
ARTICLE XII
 
 
BOOKS AND RECORDS
 
SECTION 12.01.
Retention Period
27


SECTION 12.02.
Record Retention Policy
27


SECTION 12.03.
Tax Attributes
27


SECTION 12.04.
Apportionment of Earnings and Profits and Tax Attributes
27



































--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
Page
 
ARTICLE XIII
 
 
COMPENSATION AND EMPLOYEE BENEFITS
 
SECTION 13.01.
General
28


SECTION 13.02.
Stock-Based Awards
28


SECTION 13.03.
Reporting of Deductions
28


SECTION 13.04.
Employment Taxes and Tax Reporting
28


 
ARTICLE XIV
 
 
NEWCO’S OBLIGATIONS
 
SECTION 14.01.
Newco’s Obligations
29


SECTION 14.02.
Scripps LLC’s Obligations
29


    
 
 
 
ARTICLE XV
 
 
SECTION 336(e) ELECTION
 
SECTION 15.01.
Section 336(e) Election
29


   
 
 

 
ARTICLE XVI
 
 
MISCELLANEOUS
 
SECTION 16.01.
Notices
29


SECTION 16.02.
Complete Agreement; Representations
31


SECTION 16.03.
Amendment, Modification, or Waiver
32


SECTION 16.04.
Severability
32


SECTION 16.05.
No Double Recovery
32


SECTION 16.06.
Costs and Expenses
32


SECTION 16.07.
No Assignment; Binding Effect; No Third-Party Beneficiaries
33


SECTION 16.08.
Headings
33


SECTION 16.09.
Counterparts
33


SECTION 16.10.
Governing Law
33


SECTION 16.11.
Disputes
33









--------------------------------------------------------------------------------




JOURNAL TAX MATTERS AGREEMENT


THIS JOURNAL TAX MATTERS AGREEMENT (this “Agreement”) is dated as of the 30th
day of July, 2014, by and among (i) Desk BC Merger, LLC, a Wisconsin limited
liability company (“Scripps LLC”) as successor in interest to Journal
Communications Inc., a Wisconsin corporation (“Journal”), and Journal, on the
one hand, and (ii) Boat NP Newco, Inc., a Wisconsin corporation (“Newco”), and
Journal Spinco, Inc., a Wisconsin corporation and an indirect subsidiary of
Journal (“Journal Spinco”), on the other hand.  Capitalized terms used in this
Agreement are defined as set forth in Section 1.01.
WHEREAS, the Board of Directors of Journal has determined that it is in the best
interests of Journal to separate the newspaper business of Journal and the
broadcast business of Journal, on the terms and subject to the conditions set
forth in the Master Transaction Agreement, in order (i) facilitate the
acquisitions described in the Master Transaction Agreement, consistent with
regulatory requirements, (ii) allow for more tailored management incentives,
(iii) increase the per-share combined value of the separated companies, (iv)
separate businesses with differing strategic directions, (v) eliminate existing
constraints regarding capital allocation, (vi) concentrate management focus,
(vii) accommodate differing shareholder bases, and (vii) achieve other corporate
business purposes including “fit-and-focus” benefits;
WHEREAS, in order to effectuate the foregoing, The E. W. Scripps Company, an
Ohio corporation (“Scripps”), Scripps Media, Inc., a Delaware corporation and
wholly owned subsidiary of Scripps (“SMI”), Desk Spinco, Inc., a Wisconsin
corporation and wholly owned subsidiary of SMI (“Scripps Spinco”), Desk NP
Operating, LLC, a Wisconsin limited liability company and wholly owned
subsidiary of SMI (“SNOC”), Scripps LLC, Journal, Journal Spinco, Newco, Desk NP
Merger Co., a Wisconsin corporation and wholly owned subsidiary of Newco
(“Scripps Newspaper Merger Co.”) and Boat NP Merger Co., a Wisconsin corporation
and wholly owned subsidiary of Newco (“Journal Newspaper Merger Co.”) have
entered into a Master Transaction Agreement, dated as of July 30, 2014 (the
“Master Transaction Agreement”), pursuant to which and subject to the terms and
conditions set forth therein, the Journal Spinco Business shall be separated
from the Journal Business and pursuant to the Distribution, shares of Journal
Spinco Common Stock shall be distributed on a pro rata basis to the holders of
shares of Journal Class A Common Stock and Journal Class B Common Stock;
WHEREAS, on the Distribution Date, Scripps Spinco and Journal Spinco will each
be acquired directly or indirectly by Newco pursuant to the terms of the Master
Transaction Agreement and Newco will be responsible for all obligations of
Journal Spinco pursuant to this Agreement;
WHEREAS, on the Distribution Date, Journal will merge with and into Scripps LLC
with Scripps LLC surviving pursuant to the terms of the Master Transaction
Agreement (the “Merger”) and Scripps LLC will be responsible for all obligations
of Journal pursuant to this Agreement as successor in interest to Journal;
WHEREAS, for U.S. federal income Tax purposes, through the Distribution Date,
income of certain present and former members of the Journal Spinco Group has
been or will be included in Journal Consolidated Returns;
WHEREAS, certain Journal Spinco Combined Group members have filed or will file
Combined Returns covering U.S. state and local income Taxes including as part of
a Journal Combined Return;
WHEREAS, Journal Spinco and other members of the Journal Spinco Group will cease
to be members of the Journal Group for U.S. federal income Tax purposes after
the Distribution Date, and Journal Spinco and other members of Journal Spinco
Combined Groups will cease to be members of the Journal Combined Group for U.S.
state and local income Tax purposes after the Distribution Date;
WHEREAS, the failure of the Distribution to have a Tax-Free Status or certain
actions taken with respect to Journal Spinco Capital Stock and Journal Capital
Stock could subject one or more of Journal, Journal Spinco and their
shareholders to additional Tax costs in connection with the Distribution; and
WHEREAS, Journal and Journal Spinco desire in this Agreement to (i) set forth
Tax allocation principles for Affiliation Years for U.S. federal income Tax
purposes and Combined Years for U.S. state and local income Tax purposes, which,
except to the extent provided herein, will supersede all prior policies and
procedures governing the allocation of Taxes, (ii) define the effects upon the
settlement and allocation of certain Tax liabilities and Tax benefits of
transactions or developments that occur during taxable years commencing after
the Distribution Date, (iii) set forth the responsibility for their respective
stand-alone income and other Tax liabilities, and (iv) allocate liability for
certain Tax costs that may be incurred in connection with the Distribution.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Journal, Journal Spinco and Newco
hereby agree as follows:
ARTICLE I
DEFINITIONS AND STANDARDS


SECTION 1.01.  Definitions.  For all purposes of this Agreement, the following
terms shall have the following meanings:


“2014 Excess Journal Group Benefits” shall have the meaning assigned to it in
Section 2.01.
“2014 Tax Liability” shall have the meaning assigned to it in Section 2.01.
“2014 Taxable Year” shall have the meaning assigned to it in Section 2.01.
“2015 Excess Journal Group Benefits” shall have the meaning assigned to it in
Section 2.02.
“2015 Tax Liability” shall have the meaning assigned to it in Section 2.02.
“2015 Taxable Year” shall have the meaning assigned to it in Section 2.02..
“Adjusted Separate Journal Group Federal Tax Liability” shall mean, with respect
to an Affiliation Year, the aggregate Adjusted Separate Journal Member Federal
Tax Liability for that Affiliation Year of all members of the Journal Group.


“Adjusted Separate Journal Spinco Member Federal Tax Liability” shall mean, with
respect to a member of the Journal Spinco Group and with respect to an
Affiliation Year, the U.S. federal income Tax liability of such member for the
portion of the Affiliation Year during which such member also is a member of the
Journal Group, such liability being computed applying the Highest Federal Tax
Rate, computed as if such member has always filed a U.S. federal income Tax
Return separately from the other members of the Journal Group (a “Journal Spinco
Member Return”), and applying such U.S. Tax laws and regulations as would have
been applicable to the member of the Journal Spinco Group if it had so filed
separately, but not taking into account any items that are predicated on base
amounts determined on a consolidated basis such as research Credits, subject to
the following:
(i)            the member of the Journal Spinco Group shall be treated as bound
by all accounting methods, elections and other determinations adopted or made by
Journal for the Journal Group for all Affiliation Years, including, but not
limited to, determinations made in respect of carrybacks and carryovers;


(ii)            the member of the Journal Spinco Group shall be permitted to
reduce (but not below zero) its Adjusted Separate Journal Spinco Member Federal
Tax Liability for an Affiliation Year to the extent that the Journal Group is
able to reduce its U.S. federal income Tax liability in the Journal Consolidated
Return for such Affiliation Year by utilizing items of deduction, loss, or
Credit such member for such Affiliation Year that such member would have been
unable to utilize (in its taxable years ending on or before the Distribution
Date) if it had always filed a Journal Spinco Member Return separately from the
Journal Spinco Group (“Excess Items”); provided, that if there are any
limitations in the ability of the Journal Group to utilize items in the same
category as such Excess Items in their entirety for such year, the Journal
Spinco Group shall be limited in the reduction of its Adjusted Separate Journal
Spinco Group Federal Tax Liability to its share of such Excess Items on a
Proportionate Basis; provided, further, that if, pursuant to the above
provisions, an Excess Item is not usable, in whole or in part, by the Journal
Group in one Affiliation Year, it may, pursuant to Section 7.03, be carried over
or carried back as an Excess Item to any other Affiliation Year subject to the
same limitations as above; and


(iii)            the taxable year of such member that begins on December 29,
2014 shall be treated as ending on the Distribution Date, and any items of
income, gain, loss, deduction, or Credit of such member for the taxable year of
such member that begins on the day after the Distribution Date shall be ignored;
and


(iv)            the items of income, gain, loss, deduction, or Credit of such
member that are taken into account shall not include (A) any items attributable
to any deemed sale of the assets of such member pursuant to Section 336(e) of
the Code, or (B) any items attributable to the settlement of the accounts
described in Section 2.02(d).
“Adjustment” shall mean, with respect to any Affiliation Year or Combined Year,
any change in actual Tax liability from the Tax liability reported on a Journal
Consolidated Return or Journal Combined Return (as the case may be), including
changes attributable to amended Tax Returns, deficiencies asserted by a Taxing
authority, overpayments, and claims for refund, and changes




--------------------------------------------------------------------------------




required by application of the Code and Treasury Regulations and Taxing
authority audits, examinations, proceedings or litigation resulting from any of
the foregoing events (collectively, “Adjustment Events”)
“Adjustment Events” shall have the meaning assigned to it in the definition of
“Adjustment.”
“Affiliate” shall mean any entity that is directly or indirectly controlled by
the person in question; provided, however, that for purposes of this Agreement,
immediately after the Effective Time no member of the Journal Spinco Group shall
be deemed to be an Affiliate of any member of the Journal Group, and no member
of the Journal Group shall be deemed to be an Affiliate of any member of the
Journal Spinco Group.  For this purpose, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and the policies of a person, whether through ownership of voting
securities, by contract or otherwise.
“Affiliation Year” shall mean each taxable year of Journal with respect to any
portion of which any member of the Journal Spinco Group joins Journal in the
filing of a Journal Consolidated Return.
“AMT” shall have the meaning assigned to it in Section 2.03.
“Article VIII Taxes” shall have the meaning assigned to it in Section 8.03.
“Code” shall mean the Internal Revenue Code of 1986, as amended.  Any references
herein to sections of the Code or Treasury Regulations promulgated thereunder
shall include any successor provisions thereto.
“Combined Return” shall mean a combined, consolidated, or unitary U.S. state or
local income, franchise, business activities or gross receipts Tax Return.
“Combined State” shall mean a U.S. state or locality requiring or permitting the
filing of a Combined Return.
“Combined State Total Tax Liability” shall have the meaning assigned to it in
Section 3.02.
“Combined Year” shall mean each taxable year of Journal with respect to any
portion of which any member of a Journal Spinco Combined Group joins Journal in
the filing of a Journal Combined Return.
“Credits” shall mean all of the credits against U.S. federal income Tax or, as
applicable, against U.S. state or local Tax.  Credits shall include, but not be
limited to, foreign Tax credits, research credits, low-income housing credits,
investment Tax credits and targeted job credits.
“Distribution” shall mean the distribution on a pro rata basis to holders of
issued and outstanding shares of Journal Class A Common Stock and Journal Class
B Common Stock, of all of the issued and outstanding shares of Journal Spinco
Common Stock (“Journal Spinco Common Stock”) by means of a dividend of such
Journal Spinco Common Stock to such shareholders.
“Distribution Date” shall mean the date on which the Distribution shall be
effected, such date to be determined by, or under the authority of, the Board of
Directors of Journal in its sole and absolute discretion.
“Distribution Taxes” shall mean (i) any Taxes imposed on, or increase in Taxes
incurred by, Journal or any Journal Affiliate, and any Taxes of a Journal
shareholder (or former Journal shareholder) that are required to be paid or
reimbursed by Journal or any Journal Affiliate, or by Journal Spinco or any
Journal Spinco Affiliate, pursuant to a Final Determination; (ii) all
professional fees and court costs incurred in connection with such Taxes; and
(iii) all costs, expenses and damages associated with stockholder litigation or
controversies, including but not limited to, any amount paid by Journal, any
Journal Affiliate, Journal Spinco, or any Journal Spinco Affiliate, as the case
may be, in respect of the liability of shareholders, whether paid to
shareholders, the IRS, any other Taxing authority, or any other Person, in each
case, arising from the Distribution and related transactions failing to have
Tax-Free Status in any manner, provided that Journal shall have vigorously
defended itself in any legal proceeding involving Taxes of a Journal
shareholder, without regard to whether such Taxes are offset or reduced by any
Tax asset, Tax Item, or otherwise resulting from, or arising in connection with,
the failure of the Distribution to qualify for Tax-Free Status.  Any income Tax
referred to in the immediately preceding sentence shall be determined using the
highest applicable statutory corporate income Tax rate (or rates, in the case of
an item that affects more than one Tax) for the relevant taxable period (or
portion thereof) taking into account deductions for interest paid or accrued and
other related Taxes, such as state and local Taxes.
“Effective Time” shall mean the time at which the Distribution occurs on the
Distribution Date.




--------------------------------------------------------------------------------




“Employee Matters Agreement” shall mean the Employee Matters Agreement of even
date herewith by and among Scripps, Scripps Spinco, SNOC, Journal, Journal
Spinco and Newco.
“Estimated State Taxes” shall have the meaning assigned to it in Section 3.06.
“Excess Items” shall have the meaning assigned to it in the definition of
“Adjusted Separate Journal Spinco Member Federal Tax Liability.”
“Excess Journal Group Benefits” shall mean the amount by which the Parties agree
that the Journal Group was able to reduce its U.S. federal income Tax liability
in the Journal Consolidated Return for an Affiliation Year by use of any Excess
Items that do not serve to reduce the Adjusted Separate Journal Spinco Group
Federal Tax Liability for such Affiliation Year, if zero, below zero (“Journal
Additional Excess Items”).  Use of Journal Additional Excess Items shall
otherwise be subject to the same limitations and other provisions applicable to
the use of Excess Items, as determined by the Parties in good faith.
“Fifty-Percent or Greater Interest” shall mean a “50-percent or greater
interest” for purposes of Sections 355(d) and (e) of the Code and the Treasury
Regulations promulgated thereunder.
“Final Determination” shall mean the final resolution of liability for any Tax
for any taxable period, by or as a result of (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under section 7121 or section 7122 of the Code, or
a comparable agreement under the laws of other jurisdictions, which resolves the
entire Tax liability for any taxable period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.
“Foreign Attribute” shall mean any item of income, gain, loss or deduction or
any asset or liability relevant to the computation of taxable income from
sources without the United States and any item of Credit described in Section
901 or 902 of the Code (without regard to the limitation of Section 904 of the
Code).
“Fraction” shall have the meaning assigned to it in Section 2.03(a).
“Group” shall mean the Journal Group or the Journal Spinco Group.
“Highest Combined Tax Rate” for the taxable year in question shall mean the sum
of (i) the Highest Federal Tax Rate, and (ii) in the case of a corporation, the
average, weighted by jurisdiction, of the highest U.S. state and local income,
franchise, and gross receipts Tax rates that would be applicable to such a
corporation (net of any U.S. federal income Tax benefit), or in the case of a
Person other than a corporation, the highest U.S. state and local income Tax
rates (net of any U.S. federal income Tax benefit) that would be applicable to
such Person or the beneficial owner(s) of such Person.
“Highest Federal Tax Rate” for the taxable year in question shall mean (i) in
the case of a corporation, the highest U.S. federal income Tax rate applicable
to a corporation, or (ii) in the case of a Person other than a corporation, the
highest U.S. federal income Tax rate that would be applicable to such Person or
the beneficial owner(s) of such Person.
“Income Tax Benefit” shall mean the amount of the Tax savings realized by the
applicable group, as determined by the Parties.  Such amount shall be determined
by comparing (i) the actual U.S. federal income Tax liability and the
corresponding U.S. state and local income Tax liability (net of any federal Tax
benefit) of the applicable group for the taxable year in question without giving
effect to the items in question with (ii) the actual U.S. federal income Tax
liability and the corresponding U.S. state and local Tax liability (net of any
federal Tax benefit) of the applicable group for such year after giving full
effect to such items.  An Income Tax Benefit shall be deemed to be realized at
the time that the applicable group receives a refund or credit for refund from
the relevant Taxing authority.
“Income Tax Detriment” shall mean the amount of additional Tax incurred by the
applicable group, as determined by the Parties.  Such amount shall be determined
by comparing (i) the actual U.S. federal income Tax and the corresponding U.S.
state and local Tax liability (net of any U.S. federal income Tax benefit) of
the applicable group for the taxable year in question after giving full effect
to the items in question with (ii) the actual U.S. federal income Tax and the
corresponding U.S. state and local Tax liability (net of any U.S. federal income
Tax benefit) of the applicable group without giving effect to such items. 
Unless otherwise provided herein, an Income Tax Detriment shall be deemed to be
incurred at such time as payment is made to the relevant Taxing authority upon a
Final Determination of items in questions.  In computing the Tax liability of
the Journal Group for purposes of clause (i) of the second sentence of this
definition or clause (ii) of the second sentence of the definition of “Income
Tax Benefit”




--------------------------------------------------------------------------------




above, increases or decreases in the U.S. federal, state or local income Tax
liability of the Journal Group attributable to the effect on Journal’s (or any
Journal subsidiary’s) basis in the stock of any member of the Journal Spinco
Group will not be taken into account.
“IRS” shall mean the U.S. Internal Revenue Service.
“Journal” shall mean Journal Communications Inc., a Wisconsin corporation, and
any successor in interest to Journal including Scripps LLC.
“Journal Additional Excess Items” shall have the meaning assigned to it in the
definition of “Excess Journal Group Benefits.”
“Journal Affiliate” shall mean an Affiliate of Journal other than Journal Spinco
and Journal Spinco Affiliates.
“Journal AMT Liability” shall have the meaning assigned to it in Section 2.03.
“Journal Business” shall mean all businesses and operations of the Journal
Group, other than the Journal Spinco Business.
“Journal Capital Stock” shall mean all classes or series of stock of Journal and
all options, warrants, derivatives, rights to acquire stock, and other interests
and instruments taken into account for purposes of determining a Fifty-Percent
or Greater Interest in Journal.
“Journal Class A Common Stock” shall mean the Class A Common Stock, par value
$0.01 per share, of Journal.
“Journal Class B Common Stock” shall mean the Class B Common Stock, par value
$0.01 per share, of Journal.
“Journal Common Stock” shall have the meaning assigned to it in the Master
Transaction Agreement.
“Journal Combined Group” shall mean an affiliated group of corporations (as
constituted from time to time) consisting of Journal and one or more Affiliates
of Journal that files a Journal Combined Return.
“Journal Combined Return” shall mean a Combined Return that is filed by Journal
on behalf of at least two of the following: (i) Journal, (ii) one or more
Affiliates of Journal, (iii) Journal Spinco, and (iv) one or more Affiliates of
Journal Spinco.
“Journal Consolidated Return” shall mean a consolidated U.S. federal income Tax
Return filed by Journal on behalf of the Journal Group.
“Journal Director” shall have the meaning assigned to it in the Employee Matters
Agreement.
“Journal Group” shall mean the affiliated group of corporations (as constituted
from time to time), of which Journal is the common parent, which Journal
determines will join in filing a Journal Consolidated Return.
“Journal Issues” shall have the meaning assigned to it in Section 8.02.
“Journal Participant” shall have the meaning assigned to it in the Employee
Matters Agreement.
“Journal Performance Units” shall have the meaning assigned to it in the
Employee Matters Agreement.
“Journal Restricted Shares” shall have the meaning assigned to it in the
Employee Matters Agreement.
“Journal SARs” shall have the meaning assigned to it in the Employee Matters
Agreement.
“Journal Spinco Affiliate” shall mean an Affiliate of Journal Spinco.
“Journal Spinco AMT Liability” shall have the meaning assigned to it in Section
2.03.
“Journal Spinco Business” shall mean the business and operations conducted by
the Journal Spinco Group from time to time, whether prior to, at or after the
Effective Time, including the business and operations conducted by the Journal
Spinco Group.




--------------------------------------------------------------------------------




“Journal Spinco Capital Stock” shall mean all classes or series of stock of
Journal Spinco and all options, warrants, derivatives, rights to acquire stock,
and other interests and instruments taken into account for purposes of
determining a Fifty-Percent or Greater Interest in Journal Spinco.
“Journal Spinco Combined Group” shall mean a group of corporations (as
constituted from time to time) that join in the filing of a Journal Combined
Return and that consist of (i) Journal Spinco (if Journal Spinco is in existence
at the time as of which the determination of such group is made), and (ii) the
corporations that, immediately after the Distribution, are Affiliates of Journal
Spinco.  For the avoidance of doubt, the corporations described in clause (ii)
of the immediately preceding sentence are members of the Journal Spinco Combined
Group even prior to the formation of Journal Spinco.
“Journal Spinco Common Stock” shall mean the Stock, par value $0.01 per share,
of Journal Spinco.
“Journal Spinco Group” shall mean the group of corporations (as constituted from
time to time) that join in the filing of a Journal Consolidated Return and that
consist of (i) Journal Spinco (if Journal Spinco is in existence at the time as
of which the determination of such group is made), and (ii) the corporations
that, immediately after the Distribution, are Affiliates of Journal Spinco.  For
the avoidance of doubt, the corporations described in clause (ii) of the
immediately preceding sentence are members of the Journal Spinco Group even
prior to the formation of Journal Spinco.
“Journal Spinco Group State Tax Liability” shall have the meaning assigned to it
in Section 3.02.
“Journal Spinco Issues” shall have the meaning assigned to it in Section 8.02.
“Journal Spinco Member Return” shall have the meaning assigned to it in the
definition of “Adjusted Separate Journal Spinco Member Federal Tax Liability”.
“Journal Spinco Separate AMT” shall have the meaning assigned to it in 2.03.
“Journal Spinco Unsettled Issues” shall have the meaning assigned to it in
Section 8.03.
“Master Transaction Agreement” shall have the meaning assigned to it in the
recitals to this Agreement.
“Minimum Tax Credit” shall have the meaning assigned to it in Section 2.03.
“Newco Common Stock” shall have the meaning assigned to it in the Master
Transaction Agreement.
“Newco Director” shall have the meaning assigned to it in the Employee Matters
Agreement.
“Newco Participant” shall have the meaning assigned to it in the Employee
Matters Agreement.
“Newspaper Businesses” shall mean the business conducted directly or indirectly
by Journal Spinco or its Affiliates.
“NOLs” shall have the meaning assigned to it in Section 3.03.
“Parties” shall mean, collectively, Journal, Journal Spinco and Newco.
“Party” shall mean, individually, Journal, Journal Spinco or Newco.
“Person” shall mean an individual or a partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, or other entity, without regard to whether such
entity is treated as disregarded for U.S. federal income Tax purposes.
“Post-Affiliation Year” shall mean a taxable year of a member of the Journal
Spinco Group with respect to which such member does not join in the filing of a
Journal Consolidated Return.
“Post-Combined Year” shall mean a taxable year of a member of a Journal Spinco
Combined Group with respect to which such member does not join in the applicable
Journal Combined Return.
“Proportionate Basis” shall mean, with respect to an item or items attributable
to a particular member or members of the Journal Spinco Group, the determination
of the portion of such items based on the total value of such items over the
total value




--------------------------------------------------------------------------------




of all items in the same category for the entire Journal Group for the same
Affiliation Year of the Journal Group, subject to any appropriate Adjustments
thereto, as determined by the Parties.
“RAR” shall have the meaning assigned to it in Section 8.03.
“Representation Letters” shall have the meaning assigned to it in Section 5.01.
“Scripps Class A Common Shares” shall have the meaning assigned to it in the
Master Transaction Agreement.
“Section 336(e) Election” shall have the meaning assigned to it in Section
15.01.
“Section 6.02 Claims” shall mean claims for refund attributable to items
described in and filed pursuant to Section 6.02 of this Agreement.
“Tax” or “Taxes” shall mean any tax, assessment, duty, fee or other charge
imposed or collected by any government or political subdivision thereof or any
Taxing authority thereunder, including but not limited to, any income, gross
income, gross receipts, profits, capital stock, franchise, withholding, payroll,
social security, premium, guarantee fund, workers compensation, unemployment,
disability, property, ad valorem, stamp, excise, severance, occupation, service,
sales, use, license, lease, transfer, import, export, value added, minimum,
alternative minimum, estimated or other tax (including any assessment, duty, fee
or other charge in the nature of or in lieu of any such tax), and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.
“Tax Advisor” shall mean a United States law or accounting firm of national
standing in the field of taxation selected by the Parties.
“Tax Contest” shall mean an audit, review, examination, contest or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes of any Party (including any administrative or judicial
review of any claim for refund) for any Tax period.
“Tax-Free Status” shall mean the qualification of the Distribution and related
transactions as a distribution in which no gain or loss is recognized by the
shareholders of Journal.
“Tax Return” shall mean any Tax return (including any amended return), report,
information return, election, notice or other document filed or to be filed with
a Taxing authority, including any schedules or related or supporting
information.
“TPIs” shall have the meaning assigned to it in Section 2.03.
“Treasury Regulations shall mean U.S. Treasury regulations issued under the
Code.
“Unqualified Tax Opinion” shall mean an unqualified “will” opinion of a law firm
of nationally recognized standing in the field of taxation.  Any such opinion
shall assume that the Distribution and related transactions would have qualified
for Tax-Free Status had the transaction in question not occurred.
SECTION 1.02.  General Interpretive Principles.  (a) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires, (b) the term “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and any references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified, (d) any
reference to any federal, state, local or non-U.S. statute or law shall be
deemed to also refer to all rules and regulations promulgated thereunder, unless
the context otherwise requires, and (e) any reference to an entity includes a
reference to any predecessor or successor.
SECTION 1.03.  Applicable Standards.  Except as otherwise specifically provided
herein, this Agreement shall supersede in all respects any and all policies and
procedures governing the allocation of Tax liability among the members of the
Journal Group or any Journal Combined Group.  Except as otherwise specifically
provided hereunder, all determinations and actions required under this Agreement
will be taken by Journal and shall be made in good faith taking into account,
among other factors, the goal of reducing the aggregate Taxes of the Parties. 
It is the intention of the Parties that this Agreement shall be administered in
a manner so that the allocation of income, deduction, loss or Credit between the
Parties will produce Tax consequences for the




--------------------------------------------------------------------------------




Parties, on a current, carryback and carryover basis, that are consistent with
those that are required by the Code and Treasury Regulations.


ARTICLE II
U.S. CONSOLIDATED FEDERAL INCOME TAX LIABILITIES


SECTION 2.01.  Affiliation Years.


(a)            Journal Spinco and Journal Tax Liabilities.  Journal Spinco
irrevocably designates and agrees to cause each of its Affiliates to so
designate Journal as its agent to take any and all actions necessary or
incidental to the preparation and filing of Journal Consolidated Returns. 
Journal shall be responsible for, and shall indemnify and hold Journal Spinco
and the Journal Spinco Affiliates harmless against all U.S. federal income Tax
liabilities in respect of members of the Journal Group (other than members of
the Journal Spinco Group) under Treasury Regulations Section 1.1502-6.  Journal
Spinco shall be liable for and shall pay Journal the Adjusted Separate Journal
Spinco Group Federal Tax Liability for each such Affiliation Year.  Journal
shall pay Journal Spinco for Excess Journal Group Benefits, if any, for any such
year if the Adjusted Separate Journal Spinco Group Federal Tax Liability for
such year is zero.
(b)            2014 Tax Liability.  At least three (3) business days before
Journal files the Journal Consolidated Return for the 2014 Taxable Year, the
Parties shall determine the amount of the 2014 Tax Liability and the amount of
any Excess Journal Group Benefits for such year (“2014 Excess Journal Group
Benefits”).  Journal Spinco shall pay to Journal or Journal shall pay to Journal
Spinco an amount equal to the difference between (i) the 2014 Tax Liability and
(ii) (A) the sum of any payments previously made by Journal Spinco to Journal
with respect to the 2014 Tax Liability (including any payments in the nature of
installment estimated payments with respect to the 2014 Tax Liability), reduced
(to and below zero) by (B) the sum of any payments previously made or to be made
by Journal to Journal Spinco in respect of any 2014 Excess Journal Group
Benefits.  The “2014 Tax Liability” is the Adjusted Separate Journal Spinco
Group Federal Tax Liability for the taxable year ending on December 28, 2014
(“2014 Taxable Year”).  Any such payment by Journal or by Journal Spinco is due
within five (5) business days after the filing of the Journal Consolidated
Return for the 2014 Taxable Year.


SECTION 2.02.  2015 Taxable Year.


(a)            2015 Tax Liability.  Journal agrees to indemnify and hold Journal
Spinco and Journal Spinco Affiliates harmless against U.S. federal income tax
liabilities in respect of members of the Journal Group (other than members of
the Journal Spinco Group) under Treasury Regulation Section 1.1502-6.  The “2015
Tax Liability” is the Adjusted Separate Journal Spinco Group Federal Tax
Liability for the taxable year beginning on December 29, 2014 and ending on and
including the Distribution Date (the “2015 Taxable Year”).  Journal shall pay
Journal Spinco for the Excess Journal Group Benefits, if any, for the taxable
year of the Journal Group beginning on December 29, 2014 if the Adjusted
Separate Journal Spinco Group Federal Tax Liability is zero under the preceding
sentence (“2015 Excess Journal Group Benefits”).


(b)            Estimated Payments, Etc.  From and after the date of this
Agreement, Journal Spinco shall pay to Journal no later than the day before each
due date for the payment of quarterly estimated U.S. federal income Taxes for
the taxable year of the Journal Group beginning on December 29, 2014 and the
payment due March 15, 2016 the difference, if any, between (A) the 2015 Tax
Liability due based on the method for making estimated payments elected by
Journal pursuant to Section 6655 of the Code, and (B) the sum of any payments
previously made (or deemed paid) by Journal Spinco to Journal with respect to
the 2015 Tax Liability.


(c)            Payment Upon Filing Return.  At least three (3) business days
before the day that Journal files the Journal Consolidated Return for the
taxable year beginning on December 29, 2014, Journal shall determine the amount
of the 2015 Tax Liability, and the amount of any 2015 Excess Journal Group
Benefits.  Journal Spinco shall pay to Journal or Journal shall pay to Journal
Spinco, as the case may be, the difference between (i) the 2015 Tax Liability
and (ii) (A) the sum of the payments previously made by Journal Spinco to
Journal with respect to the 2015 Tax Liability (including any payments in the
nature of installment estimated payments with respect to the 2015 Tax Liability)
reduced (to and below zero) by (B) the sum of any payments previously made or to
be made by Journal to Journal Spinco in respect of any 2015 Excess Journal Group
Benefits.  Any such payment by Journal or by Journal Spinco is due within five
(5) business days after the filing of the Journal Consolidated Return for the
2015 Taxable Year.
(d)            Settling Tax Payable Accounts.  All payments pursuant to Articles
II or III between Journal and Journal Spinco that are made after the date of
this Agreement and prior to the Distribution Date shall be made through an
increase or decrease in intercompany accounts between Journal and Journal
Spinco.  On the business day immediately preceding the Distribution Date,
Journal Spinco and Journal shall cooperate to (i) forecast (based on the most
accurate and complete information then available) the total amount of all
payments that, under Article II (not including this Section 2.02(d)) and under
Article III, remain to be made with respect to the taxable year beginning
December 29, 2014 and prior taxable years, and (ii) arrange to have all such
forecasted




--------------------------------------------------------------------------------




payments made on such day through an increase or decrease in intercompany
accounts between Journal and Journal Spinco.  At the close of the business day
immediately preceding the Distribution Date, Journal and Journal Spinco shall
settle all intercompany account obligations then existing with respect to Taxes
for all Affiliation Years and all Combined Years as follows: (i) any account
obligations of Journal Spinco that are owned by Journal shall be netted against
any account obligations of Journal that are owned by Journal Spinco; (ii) if the
net remaining account obligation is owed by Journal Spinco to Journal, then this
account obligation shall be transferred on such day by Journal to Journal Spinco
as a contribution to capital; and (ii) if the net remaining account obligation
is owed by Journal to Journal Spinco, then this account obligation shall be
transferred on such day by Journal Spinco to Journal as a distribution.  Such
settlement shall not be deemed to affect the treatment of the prior increases
and decreases in the intercompany accounts described above in this Section
2.02(d) as being payments for purposes of this Agreement.


(e)            Assignment of Taxable Items.  The Parties shall determine the
amounts of income, gain, loss, deduction, and Credit of the Journal Spinco Group
for the 2015 Taxable Year that are properly includable in the Journal
Consolidated Return for the taxable year of the Journal Group beginning on
December 29, 2014.  For all relevant purposes of this Agreement, the members of
the Journal Spinco Group and each Journal Spinco Combined Group shall cease to
be members of the Journal Group and their respective Journal Combined Group as
of the end of the Distribution Date, and Journal Spinco shall cause the books of
account of the members of the Journal Spinco Group and the Journal Spinco
Combined Groups to be closed for accounting and Tax purposes as of the end of
the Distribution Date in accordance with Journal’s direction.  In determining
consolidated taxable income for the taxable period that ends on the Distribution
Date, the income and other items of the Journal Spinco Group shall be determined
in accordance with Treasury Regulations Sections 1.1502-76(b)(1), -76(b)(2)(i)
and - 76(b)(2)(iv) and no election shall be made under Treasury Regulations
Section 1.1502-76(b)(2)(ii)(D) to ratably allocate items.  However, an
allocation shall be made under Treasury Regulations Section 1.1502-76(b)(2)(iii)
if such allocation is determined by the Parties to be necessary to appropriately
allocate income in the event that the Distribution Date occurs on any date other
than the last or first day of any month.  Pursuant to Treasury Regulations
Section 1.1502-76(b)(2)(vi), any item of a pass-through entity that is owned by
a member of the Journal Spinco Group shall be allocated as if such member sold
its entire interest in the entity immediately before the Distribution.  In the
event that a member or members of the Journal Spinco Group would be treated as
owning an interest of less than 50% in the aggregate in such pass-through
entity, then pursuant to Treasury Regulations Section 1.706-1(c)(2)(ii), each
such member’s share of any distributive items shall be the amount determined by
taking into account the pro rata part of such items that such member would have
included in taxable income had such member remained a partner or owner of the
pass-through entity until the end of the partnership tax year based on the
portion of the partnership taxable year that has elapsed through the
Distribution Date or upon such other reasonable method that the Parties may
agree.  Journal Spinco and Journal Spinco Affiliates shall file their respective
Tax Returns for the taxable period beginning on the first day after the
Distribution Date consistently with such determinations.
(f)            Determining Foreign Attributes.  Without limiting the foregoing,
the Parties shall also determine the portion of any Foreign Attribute for the
Journal Spinco Group that is allocable to the 2015 Taxable Year, provided, that
such portion to be allocated will not include any amount described in Section
951(a) of the Code (relating to inclusions in income of controlled foreign
corporation earnings) or any amount described in Section 1293(a) of the Code
(relating to inclusions in income of qualified electing fund earnings), or any
indirect foreign Tax Credit under Sections 960 and 1293(f) of the Code for
foreign income Taxes deemed paid with respect to either of these items; and
provided, further, that, without the prior written consent of Journal, such
consent not being unreasonably withheld, conditioned or delayed, Journal Spinco
and its subsidiaries shall not elect to recapture an amount of taxable income
from sources without the U.S. of any member of the Journal Spinco Group greater
than the minimum amount required by Section 904(f)(1) of the Code for any
Affiliation Year.  Journal Spinco shall provide Journal with all information it
reasonably requests to make any determination under this Section 2.02(f). 
Journal shall likewise share all information with Journal Spinco necessary for
Journal Spinco to determine its share of the consolidated foreign Tax Credits
for the Affiliation Year ending December 27, 2015 and all prior Affiliation
Years.


SECTION 2.03.  U.S. Federal Alternative Minimum Tax.


(a)            Journal Spinco Tax Liability.  Notwithstanding any other
provision in this Agreement, if, for any Affiliation Year, the Journal Group is
liable for alternative minimum Tax for U.S. federal income Tax purposes (or any
similar U.S. federal Tax) (“AMT”) and the Journal Spinco Group would be liable
for AMT if it filed a Tax Return as a separate consolidated group (“Journal
Spinco Separate AMT”), the amount payable by Journal Spinco to Journal under
this Article II with respect to such Affiliation Year shall in no event be less
than an amount (the “Journal Spinco AMT Liability”) determined by the Parties
equal to the product of the AMT liability for the Journal Group (the “Journal
AMT Liability”) and a fraction (the “Fraction”) (x) the numerator of which is
the sum of the Tax preference items and adjustments of the Journal Spinco Group
relevant for purposes of the computation of AMT (the “TPIs”) for such
Affiliation Year and (y) the denominator of which is the sum of the TPIs of all
members of the Journal Group for such Affiliation Year.  The Journal Spinco AMT
Liability for such Affiliation Year shall not exceed the amount of the Journal
Spinco Separate AMT for such Affiliation Year.


(b)            Minimum Tax Credits.  If for any Affiliation Year Journal Spinco
has paid to Journal the Journal Spinco AMT Liability, Journal shall pay to
Journal Spinco its proportionate share (determined below) of the minimum Tax
credit for U.S. federal




--------------------------------------------------------------------------------




income Tax purposes (the “Minimum Tax Credit”) arising from such Affiliation
Year which is actually utilized by the Journal Group in a subsequent Affiliation
Year.  Journal Spinco’s proportionate share of such credit for any Affiliation
Year shall be equal to the product of such credit and the Fraction (defined in
subsection (a) above).  In no event shall Journal Spinco be paid amounts in the
aggregate in respect of such credit in excess of the corresponding Journal
Spinco AMT Liability.


ARTICLE III
U.S. COMBINED STATE AND LOCAL INCOME TAX LIABILITIES


SECTION 3.01.  Returns Covered.  If Journal Spinco or any Journal Spinco
Affiliate is required to join in a Journal Combined Return, the allocation and
settlement of amounts due among the Parties shall be governed by this Article
III.  Journal Spinco irrevocably designates and agrees to cause each of its
Affiliates to so designate Journal as its agent to take any and all actions
necessary or incidental to the preparation and filing of Journal Combined
Returns.


SECTION 3.02.  Liability of Journal Spinco.  For the taxable year beginning on
December 29, 2014, and for each prior taxable year, the Parties shall determine
each Journal Spinco Combined Group’s respective share, as determined below,
of the total U.S. state and local Tax liability in each such Combined State
(each a “Combined State Total Tax Liability”).  The Journal Spinco Combined
Group’s share of each Combined State Total Tax Liability (“Journal Spinco Group
State Tax Liability”) will be based on the apportionment percentage of all
members of the Journal Spinco Combined Group, determined with reference only to
those companies that are subject to such state’s taxing jurisdiction, as if such
members of the Journal Spinco Combined Group had filed a separate Combined
Return; provided, however, that in the case of the taxable year beginning on
December 29, 2014, such determination of the Journal Spinco Group State Tax
Liability shall not take into account any items of income, gain, loss deduction,
or Credit attributable to any deemed sale of the assets of any member of the
Journal Spinco Combined Group pursuant to Section 336(e) of the Code.  The
Journal Spinco Group State Tax Liability shall include any minimum or similar
Taxes for members of each Journal Spinco Combined Group that may be required by
the relevant state or locality.  Journal shall be responsible for, and shall
indemnify and hold Journal Spinco and the Journal Spinco Affiliates harmless
against all Combined Return Tax liabilities in respect of members of the Journal
Group; provided, however, that Journal Spinco shall be liable for and shall pay
Journal the Journal Spinco Group State Tax Liability for each Combined Return
for all taxable years ending on, before or including the Distribution Date.


SECTION 3.03.  Operating Losses.  The Journal Spinco Group State Tax Liability
will not be reduced by, nor will Journal Spinco or any other Journal Spinco
Combined Group member receive any payment, credit or benefit for, U.S. state or
local net operating losses (“NOLs”), including any carryback or carryover NOLs,
that any such member generates for U.S. state or local income Tax purposes on a
stand-alone basis, whether or not they are used in a Combined Return (except
insofar as such NOLs may reduce the Journal Spinco Combined Group’s share of the
total U.S. state and local Tax liability for a Journal Combined Return).


SECTION 3.04.  Short-Year State and Local Returns.  The Parties agree that
Combined Returns filed for Tax periods beginning December 29, 2014, will reflect
a short taxable year for Journal Spinco ending on the Distribution Date in any
state or local taxing jurisdiction in which such Tax year is allowed by
administrative practice, whether or not required by law.
SECTION 3.05.  Estimated Taxes, Etc.  For each Combined State, the Parties will
determine the Journal Spinco Combined Group’s estimated Tax payments and
extension payments (collectively, “Estimated State Taxes”), will prescribe the
information required to be provided by the Journal Spinco Combined Group to
support Journal’s preparation and filing of Combined Returns and payment of
Estimated State Taxes, together with a schedule of due dates for providing of
such information and paying its share of Estimated State Taxes, and Journal
Spinco will timely and accurately provide and pay the same to Journal, the
Parties will calculate the aggregate Journal Spinco Group State Tax Liability
for all Combined States for a Combined Year less a credit for aggregate
Estimated State Taxes paid or determine the refund due to Journal Spinco to the
extent aggregate Estimated State Taxes paid by Journal Spinco exceed the
aggregate Journal Spinco Group State Tax Liability.  For each Combined Return,
payment by Journal Spinco to Journal with respect to a Combined Year is due
within three (3) business days before the date such Tax are required to be
paid.  Payment by Journal to Journal Spinco of any Journal Spinco overpayment is
due within five (5) business days after the return including the overpayment is
filed.


SECTION 3.06.  Adjustments.


(a)            If an Adjustment occurs, the Journal Spinco Group State Tax
Liability for the year in question shall be recomputed by the Parties, including
all changes to apportionment percentages that result from such Adjustment. 
Journal Spinco shall make payments to Journal for an increase in the Journal
Spinco Group Tax Liability or Journal shall make payments to Journal Spinco for
a decrease in the Journal Spinco Group Tax Liability, including its allocable
share of interest, penalties and additions to Tax and external costs.  Payment
in respect of such Adjustments by Journal Spinco is due at least one (1)
business day before the date




--------------------------------------------------------------------------------




payment of such Adjustment is required to be made.  Payment in respect of such
Adjustments by Journal is due within five (5) business days after Journal
receives a refund or credit for refund in respect of the items in question.


(b)            Subject to Article VIII, the Parties shall jointly control all
Tax Contests relating to any such Adjustments.


ARTICLE IV
SEPARATE TAX RETURN OBLIGATIONS


SECTION 4.01.  Journal Spinco Tax Liability.  Journal Spinco shall be
responsible for, and shall indemnify and hold harmless Journal and Journal
Affiliates against, any and all U.S. federal, state, local and non-U.S. Taxes
that are required to be reported on any separate Tax Return of Journal Spinco or
a Journal Spinco Affiliate.


SECTION 4.02.  Journal Tax Liability.  Journal shall be responsible for, and
shall indemnify and hold harmless Journal Spinco and Journal Spinco Affiliates
against, any and all U.S. federal, state, local and non-U.S. Taxes that are
required to be reported on any separate Tax Return of Journal or a Journal
Affiliate.
SECTION 4.03.  Separate Return Adjustments.  If there is an adjustment to a
separate Tax Return of Journal or a Journal Affiliate, or of Journal Spinco or a
Journal Spinco Affiliate, as the case may be, that results in the inclusion in
income in such Tax Return of income attributable to the other group of
companies, and the recipient thereby incurs an Income Tax Detriment, Journal
Spinco shall pay to Journal or Journal shall pay to Journal Spinco, as the case
may be, an amount equal to such Income Tax Detriment (including any interest,
penalties and additions to Tax) within thirty (30) business days after the Final
Determination of such Income Tax Detriment.


ARTICLE V
TAX-FREE STATUS OF DISTRIBUTION


SECTION 5.01.  Tax-Free Status Opinion, Etc.  Journal Spinco shall not take or
fail to take, and shall not permit any Journal Spinco Affiliates to take or fail
to take, any action inconsistent with or that will cause to be untrue any
material information or representation in the representation letters that the
Tax Advisor relied upon in rendering an opinion or opinions on the Tax-Free
Status (“Representation Letters”) or formal advice or opinion.  Journal shall
not take or fail to take, and shall not permit any Journal Affiliates to take or
fail to take, any action inconsistent with or that shall cause to be untrue any
material information or representation in the Representation Letters or formal
advice or opinion.  In the event any material information or representation in
the Representation Letters shall be untrue, Journal and Journal Spinco shall
allocate the Distribution Taxes arising therefrom 75% to Journal and 25% to
Journal Spinco, Journal Spinco shall be responsible for, and shall indemnify and
hold Journal and Journal Affiliates, and their direct and indirect shareholders
harmless against, 25% of any Distribution Taxes and Journal shall be responsible
for and shall indemnify and hold Journal Spinco and Journal Spinco Affiliates,
and their direct and indirect shareholders harmless against 75% of any
Distribution Taxes.


SECTION 5.02.  Maintaining Status of Active Business.  Journal Spinco agrees
that it intends to maintain the status of the Newspaper Businesses as an active
trade or business as defined in Section 355(b)(2) of the Code and the Treasury
Regulations promulgated thereunder, that is part of, or treated as part of, the
Journal Spinco Group for U.S. federal income Tax purposes.  Journal agrees that
it intends to maintain the status of the Journal Businesses as an active trade
or business as defined in Section 355(b)(2) of the Code and the Treasury
Regulations promulgated thereunder that is part of, or treated as part of the
Journal Group for U.S. federal income Tax purposes.


SECTION 5.03.  Limits on Proposed Acquisition Transactions.  The provisions of
the Scripps Tax Matters Agreement, dated as of the 30th day of July, 2014, by
and among (i) Scripps, on the one hand, and (ii) Scripps Spinco and Newco, on
the other hand, shall apply with respect to actions that may trigger liability
to Scripps under Section 355(e) of the Code.


ARTICLE VI
CARRYOVER AND CARRYBACK ITEMS


SECTION 6.01.  Carryovers to Post-Affiliation Years.  The Parties shall
apportion any U.S. federal consolidated net operating or capital losses, Credits
or other applicable items between members of the Journal Spinco Group (departing
from the Journal Group as a consequence of the Distribution and related
transactions) and members of the Journal Group (not taking into account Journal
Spinco Group members) pursuant to applicable Treasury Regulations promulgated
under Section 1502 of the Code.  Such consolidated items and their apportionment
shall be adjusted to reflect any Adjustments that take place with respect to
applicable Affiliation Years.


SECTION 6.02.  Carrybacks from Post-Affiliation Years.




--------------------------------------------------------------------------------






(a)            Carryback Items.  If Journal Spinco and/or its Affiliates sustain
U.S. federal capital or net operating losses or generate U.S. federal Credits in
a Post-Affiliation Year which may be carried back to an Affiliation Year and
will generate an Income Tax Benefit, Journal Spinco may request Journal to file
a Section 6.02 Claim with the IRS with respect to the U.S. federal income Tax
liability of the Journal Group for such Affiliation Year.  Journal shall have
sole discretion whether to accept a request to file carryback claims (except for
foreign Tax Credit or domestic source capital loss carryback claims) and file
any amended Tax Returns or claims for refund relating thereto, which discretion
may be exercised without regard to satisfying a standard of good faith or any
other standard provided for in this Agreement or elsewhere.  With regard to
requests to file claims to carryback foreign Tax Credits or domestic source
capital losses to an Affiliation Year, Journal shall implement such requests it
determines in good faith to be available on the terms set forth hereinafter.


(b)            Procedures.  If Journal files a Section 6.02 Claim, Journal shall
have full control over the Section 6.02 Claim and shall consult with Journal
Spinco to determine the nature of all actions to be taken in connection with
such claim.  If there is any limitation that applies to the Journal Group in
respect of all or a portion of the items that comprise a Section 6.02 Claim in
respect of foreign Tax Credits or domestic source capital losses, any Income Tax
Benefit in respect of such claim shall be determined by Journal in consultation
with Journal Spinco.  If there are any limitations in the ability of the Journal
Group to utilize items in the same category as the items that comprise such
claim, any Income Tax Benefit shall be determined by Journal in consultation
with Journal Spinco based on the assumption that the items were utilized on a
Proportionate Basis. Journal shall pay to Journal Spinco the amount of the
Income Tax Benefit, if any, derived from such claim within 30 business days
after it receives a refund or credit for refund therefor.  Journal Spinco shall
repay to Journal all or a portion of such amount to the extent the Income Tax
Benefit is reduced as a result of an Adjustment for any Affiliation Year or
otherwise, together with applicable interest and penalties.  If Journal elects
to file a Section 6.02 Claim in respect of the carryback of any attribute other
than foreign Tax Credits or domestic source capital losses, the terms for
payment and other provisions shall be determined based upon the mutual
agreement, if any, of the Parties.  If Journal files a Section 6.02 Claim,
Journal Spinco shall indemnify Journal for any additional Taxes or loss of Tax
benefits incurred by a member of the Journal Group (including interest,
penalties and additions to Tax), other than a member of the Journal Spinco
Group, arising from such claim.  Journal shall also be entitled to reimbursement
from Journal Spinco for any reasonable external costs for professional services
incurred by Journal in connection with the Section 6.02 Claim whether or not
Journal Spinco receives payment or credit therefor.


ARTICLE VII
U.S. FEDERAL INCOME TAX ADJUSTMENTS


SECTION 7.01.  Determination.  If an Adjustment occurs, the liability of Journal
Spinco or Journal, as the case may be, pursuant to Article II, or the amounts
allocated pursuant to Article VI, shall be recomputed by the Parties.  As
recomputed for purposes of Article II, Journal Spinco shall make payments to
Journal for an increase in Journal Spinco’s liability or Journal shall make
payments to Journal Spinco for an increase in Journal’s liability.  For purposes
of Sections 2.01 and 2.02, Journal Spinco’s liability shall be deemed to have
increased as a result of any Adjustment that results in an increase in the
Adjusted Separate Journal Spinco Group Federal Tax Liability or a decrease in
the Excess Journal Group Benefits, and Journal’s liability shall be deemed to
have increased as a result of any Adjustment that results in a decrease in the
Adjusted Separate Journal Spinco Group Federal Tax Liability or an increase in
the Excess Journal Group Benefits.


SECTION 7.02.  Payments.  Payments due from Journal Spinco to Journal shall be
made no later than one (1) business day before the due date for payment by
Journal to a Taxing authority upon the Final Determination of the items in
question, or, to the extent no such payment to a Taxing authority is due, within
ten (10) business days after the date of such Final Determination.  Payments due
from Journal to Journal Spinco shall be made within ten (10) business days after
Journal receives a refund or a credit for a refund with regard to the items in
question after a Final Determination therefor.  Such payments shall include any
applicable interest, penalties and additions to Tax and, if applicable, any
reasonable external costs for professional services incurred by Journal
thereon.  In calculating any interest payable by Journal Spinco to Journal
hereunder, interest, if any, due from Journal to the IRS shall first be deemed
to arise with respect to the increase in the liability of Journal Spinco, as
determined above.


SECTION 7.03.  Procedures.  Subject to Section 6.02, for any Affiliation Year or
Combined Year, the Parties will determine whether to give effect, through any
Tax Return, claim for refund or otherwise, to items of loss, deduction or Credit
for the Journal Spinco Group which are greater than those reflected on prior Tax
Returns and the nature of all actions taken with respect thereto.  If Journal
files such a claim, Journal Spinco shall indemnify Journal for any additional
Taxes or loss of Tax benefits incurred by a member of the Journal Group or the
applicable Journal Combined Group (including interest, penalties and additions
to Tax), other than a member of the Journal Spinco Group, arising from such
claim.


SECTION 7.04.  Intercompany Adjustments.  If any transaction or arrangement
between Journal and/or Journal Affiliates, on the one hand, and Journal Spinco
and/or Journal Spinco Affiliates, on the other hand, is recharacterized for
applicable Tax




--------------------------------------------------------------------------------




purposes under Section 482 of the Code or otherwise and such recharacterization
results in an Income Tax Detriment to one applicable group of companies and an
Income Tax Benefit to the other group, the group incurring the Income Tax
Detriment shall be paid by the other group an amount equal to such Income Tax
Detriment (including any interest, penalties and additions to Tax) within thirty
(30) business days after the Final Settlement of such Income Tax Detriment.  In
addition, each Party shall be responsible for, and shall indemnify and hold the
other Parties and their Affiliates harmless against, any Taxes attributable to
intercompany items or otherwise for any stock or other assets (tangible or
intangible) transferred to it (or a Journal Affiliate, in the case of Journal,
or a Journal Spinco Affiliate, in the case of Journal Spinco ) from another
Party (or from a Journal Affiliate, in the case of Journal, or a Journal Spinco
Affiliate, in the case of Journal Spinco) for which it is determined not to have
paid or provided fair market value consideration.


ARTICLE VIII
INCOME TAX PROCEEDINGS


SECTION 8.01.  Notice.  Each Party shall provide prompt notice to the other
Parties of any pending or threatened Tax audit, assessment, proceeding or other
Tax Contest of which it becomes aware that could affect any Tax liability for
which any other Party may be responsible under this Agreement; provided,
however, that failure to give prompt notice shall not affect the indemnification
obligations hereunder except to the extent the Party providing indemnification
is actually prejudiced thereby.  Such notice shall contain factual information
(to the extent known) describing such matters in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Taxing
authority in respect of any such matters.


SECTION 8.02.  Journal Spinco and Journal Issues.  Journal and Journal Spinco
hereby agree that during the course of an audit or any Tax Contest relating to
any Affiliation Year or Combined Year, they will in good faith endeavor to
discuss and resolve separately with the IRS or any equivalent state or local
Taxing authority (as the case may be) any Journal Spinco Issues and Journal
Issues.  “Journal Spinco Issues” are issues relating to items of income, gain,
loss, deduction, or Credit that are attributable solely to the Journal Spinco
Group and that could not reasonably have material adverse consequences for the
U.S. federal, state or local income Tax liability of a member of the Journal
Group (other than a member of the Journal Spinco Group) if resolved against the
taxpayer.  “Journal Issues” are any other issues, including issues relating to
Foreign Attributes of the Journal Spinco Group.


SECTION 8.03.  Procedures.


(a)            In the event a Revenue Agent’s Report (“RAR”) or equivalent state
or local report is issued with respect to an Affiliation Year or a Combined
Year, and the RAR or equivalent state or local report contains Adjustments
proposed with respect to Journal Spinco Issues, at Journal Spinco’s request,
Journal shall protest (as provided for in applicable Treasury Regulations or
applicable state or local rules and regulations) the adjustments made with
respect to Journal Spinco Issues.  Journal Spinco will prepare that portion of
any protest which it determines should be filed in connection with any
Adjustment proposed with respect to Journal Spinco Issues and shall limit such
portion of the protest to the defense of the specific Journal Spinco Issues
raised in the RAR or equivalent state or local report.


(b)            After the filing of such protest, Journal and Journal Spinco
shall jointly meet with the IRS, state or local representatives responsible for
disposing of the issues in dispute and request the separate resolution of the
Journal Issues and Journal Spinco Issues.  They shall further request that the
IRS or equivalent state or local Taxing authority assign separate
representatives to conduct any review of or proceedings on their respective
issues.


(c)            Regardless of whether the IRS or equivalent state or local Taxing
authority agrees to resolve the issues affecting each Party or assign separate
representatives to deal with the issues of each, Journal and Journal Spinco each
will attend meetings and will prepare written presentations to be made to the
IRS or equivalent state or local Taxing authority regarding any Adjustments
proposed only with respect to its respective issues.  Journal and Journal Spinco
shall keep each other promptly informed of any developments and discussions at
any such meetings concerning Adjustments, whether or not formally proposed,
affecting the other such Party.
(d)            For each Affiliation Year or Combined Year, Journal shall have
control of all Journal Issues not otherwise settled at the audit or appeals
level of the IRS or equivalent state or local Taxing authority.  For each
Affiliation Year or Combined Year, Journal Spinco shall have control of all
Journal Spinco Issues not otherwise settled by Journal Spinco at the audit or
appeals level of the IRS or equivalent state or local Taxing authority (“Journal
Spinco Unsettled Issues”).


(e)            To the extent any Journal Issues could affect any Tax liability
for which the Journal Spinco Group may be responsible, Journal Spinco shall have
joint control over decisions to resolve, settle or otherwise agree to any
deficiency, claim or Adjustment, and Journal shall not settle any such Journal
Issue without the consent of Journal Spinco, such consent not to be unreasonably
withheld, conditioned or delayed.  To the extent that any Journal Spinco Issues
could affect any Tax liability for




--------------------------------------------------------------------------------




which the Journal Group may be responsible, Journal shall have joint control
over decisions to resolve, settle or otherwise agree to any deficiency, claim or
Adjustment, and Journal Spinco shall not settle any such Journal Spinco Issue
without the consent of Journal, such consent not to be unreasonably withheld,
conditioned or delayed.


SECTION 8.04.  Forum for Judicial Proceedings.


(a)            Prior to instituting legal proceedings with respect to a Journal
Spinco Unsettled Issue, Journal Spinco shall, at its sole cost and expense,
unless Journal agrees to waive the same, obtain an evaluation of the Journal
Spinco Unsettled Issues from an independent attorney experienced in the field of
U.S. federal corporate income Taxation (or state or local Taxation, in the case
of a Combined Return), who shall be selected jointly by the Parties and who, in
the case of a listed or reportable transaction for U.S. federal income Tax
Purposes, is not a disqualified Tax advisor within the meaning of Section
6664(d)(3)(B)(ii) of the Code. The evaluation shall state, for the Journal
Spinco Unsettled Issues on an issue by issue basis, whether, in the opinion of
the attorney (which in the case of a listed transaction or reportable
transaction for U.S. federal income Tax purposes does not constitute a
disqualified Tax opinion as defined in Section 6664(d) of the Code) the filing
position will more likely than not be sustained. Any discussions with respect to
the evaluation shall be held with both Journal and Journal Spinco jointly, and
such attorney shall send a copy of the evaluation (including any drafts thereof)
to both such Parties simultaneously.


(b)            If the evaluation discloses any Journal Spinco Unsettled Issues
which do not fully meet the aforementioned standards as applicable, Journal
Spinco shall be obligated to settle such issues with the IRS or equivalent state
or local authority at its own cost and expense within a reasonable period of
time after receipt of the evaluation.  In any case where judicial proceedings
are instituted, with respect to an Affiliation Year or Combined Year, Journal
shall be entitled to select the forum for such judicial proceedings, unless such
proceedings involve Journal Spinco Unsettled Issues or issues that could affect
any Tax liability for which the Journal Spinco Group may be responsible.  If
Journal Spinco Unsettled Issues or issues that could affect any Tax liability
for which the Journal Spinco Group may be responsible are involved, Journal
Spinco shall be entitled to participate in the selection of the forum for
judicial proceedings.  Each Party shall bear the costs of litigation in respect
of its own issues.
(c)            Prior to instituting legal proceedings with respect to a Journal
Unsettled Issue, Journal shall, at its sole cost and expense, unless Journal
Spinco agrees to waive the same, obtain an evaluation of the Journal Unsettled
Issues from an independent attorney experienced in the field of U.S. federal
corporate income Taxation (or state or local Taxation, in the case of a Combined
Return), who shall be selected jointly by the Parties and who, in the case of a
listed or reportable transaction for U.S. federal income Tax Purposes, is not a
disqualified Tax advisor within the meaning of Section 6664(d)(3)(B)(ii) of the
Code. The evaluation shall state, for the Journal Unsettled Issues on an issue
by issue basis, whether, in the opinion of the attorney (which in the case of a
listed transaction or reportable transaction for U.S. federal income Tax
purposes does not constitute a disqualified Tax opinion as defined in Section
6664(d) of the Code) the filing position will more likely than not be sustained.
Any discussions with respect to the evaluation shall be held with both Journal
and Journal Spinco jointly, and such attorney shall send a copy of the
evaluation (including any drafts thereof) to both such Parties simultaneously.


(d)            If the evaluation discloses any Journal Unsettled Issues which do
not fully meet the aforementioned standards as applicable, Journal shall be
obligated to settle such issues with the IRS or equivalent state or local
authority at its own cost and expense within a reasonable period of time after
receipt of the evaluation.  Journal shall be entitled to select the forum for
such judicial proceedings, unless such proceedings involve Journal Spinco
Unsettled Issues or issues that could affect any Tax liability for which the
Journal Spinco Group may be responsible.  If Journal Unsettled Issues or issues
that could affect any Tax liability for which the Journal Spinco Group may be
responsible are involved, Journal Spinco shall be entitled to participate in the
selection of the forum for judicial proceedings.  Each Party shall bear the
costs of litigation in respect of its own issues.


ARTICLE IX
PAYMENTS


SECTION 9.01.  Reporting of Indemnity Payments, Etc.  Any Tax indemnity payments
hereunder shall, unless otherwise required by law, be reported for Tax purposes
by the payer and the recipient as a cash capital contribution by Journal or a
cash distribution by Journal Spinco, as the case may be, immediately before the
Distribution.  If, notwithstanding such reporting, such payment results in
additional taxable income to the recipient, such payments shall be increased
such that the amount that the recipient receives (net of Taxes) shall equal the
amount of the payment that it would otherwise be entitled to receive pursuant to
this Agreement.


SECTION 9.02.  Interest on Late Payments.  If any payments hereunder are not
made when due, interest shall accrue on the unpaid amount at the underpayment
rate for large corporate underpayments, in effect from time to time under
Section 6621 of the Code, while such amount is outstanding.








--------------------------------------------------------------------------------




ARTICLE X
TAX RETURNS


SECTION 10.01.  Cooperation and Furnishing of Tax Return Information.


(a)            Cooperation.  Journal and Journal Spinco each agree to cooperate
fully in connection with the preparation of any Tax Return relating to any
Affiliation Year or Combined Year and the resolution of any related Tax audits,
proceedings or disputes.


(b)            Tax Return Information.  For purposes of the preparation by
Journal of Tax Returns for the taxable years beginning on and prior to December
29, 2014, respectively, on or prior to such date(s) as specified by Journal,
Journal Spinco shall provide Journal with Tax information for all members of the
Journal Spinco Group (and for all members of each Journal Spinco Combined
Group), including but not limited to, schedule(s) showing the items of income,
gain, loss, deduction and Credit (including items relating to Foreign
Attributes) with respect to such taxable year and complete work papers together
with such other information as Journal may reasonably request.  The information
provided by Journal Spinco shall be consistent with any similar information
provided by Journal Spinco to Journal for prior taxable years.


(c)            Journal Spinco Disclosures.  With respect to all Affiliated Years
or Combined Years, Journal Spinco represents that it has provided, and agrees to
promptly provide, to Journal complete and accurate information that Journal
requests to satisfy all applicable U.S. federal, state and local, and non-U.S.
disclosure and reporting requirements in respect of listed transactions,
reportable transactions and other transactions that may be viewed as
Tax-motivated, including, but not limited to, U.S. state expense disallowance
information.  With respect to all Affiliated Years and Combined Years, Journal
Spinco also represents that it has provided, and agrees to promptly provide, to
Journal all documents and other information that is required or Journal requests
to satisfy the transfer pricing and other documentation requirements set forth
in Sections 482 and 6662 of the Code and the Treasury Regulations thereunder or
otherwise (including analogous provisions under U.S. state and local or non-U.S.
law), including but not limited to, principal documents as defined in Treasury
Regulations Section 1.6662-6(d)(2)(iii)(B), and to address any transfer pricing
audit issue arising under Section 482 of the Code or otherwise, and shall
promptly provide to Journal any documents and information it may request,
including background documents as defined in Treasury Regulations Section
1.6662-6(d)(2)(iii)(C).  Journal Spinco further represents that it has provided,
and agrees to promptly provide, to Journal all internal and external tax
opinions memoranda relating to the transactions and other matters addressed in
this subsection (c).  If Journal Spinco fails to timely satisfy the requirements
of this subsection (c), it will indemnify, and hold Journal and Journal
Affiliates harmless against, any Taxes, interest, penalties or additions to Tax
arising therefrom.


(d)            Journal Disclosures.  With respect to any taxable year ending on
or prior to the Distribution Date, Journal shall promptly provide to Journal
Spinco complete and accurate information that is required or Journal Spinco
requests to satisfy all applicable U.S. federal, state and local, and non-U.S.
disclosure and reporting requirements in respect of listed transactions,
reportable transactions and other transactions that may be viewed as
Tax-motivated, including, but not limited to, U.S. state expense disallowance
information.  With respect to any taxable year ending on or prior to the
Distribution Date, Journal shall promptly provide to Journal Spinco all
documents and other information that is required or Journal Spinco requests to
satisfy the transfer pricing and other documentation requirements set forth in
Sections 482 and 6662 of the Code and the Treasury Regulations thereunder or
otherwise (including analogous provisions under U.S. state and local or non-U.S.
law), including but not limited to, principal documents as defined in Treasury
Regulations Section 1.6662-6(d)(2)(iii)(B), and to address any transfer pricing
audit issue arising under Section 482 of the Code or otherwise, and shall
promptly provide to Journal Spinco any documents and information it may request,
including background documents as defined in Treasury Regulations Section
1.6662-6(d)(2)(iii)(C).  Journal shall also promptly provide to Journal Spinco
all internal and external tax opinions memoranda relating to the transactions
and other matters addressed in this subsection (d).  If Journal fails to timely
satisfy the requirements of this subsection (d), it will indemnify, and hold
Journal Spinco and Journal Spinco Affiliates harmless against, any Taxes,
interest, penalties or additions to Tax arising therefrom.
SECTION 10.02.  Preparation of Tax Returns.


(a)            Preparation.  Journal shall have sole authority for the
preparation and filing of any Journal Consolidated Return and any Journal
Combined Return.  With respect to any Journal Consolidated Return or Journal
Combined Return for the taxable year beginning on December 30, 2013 or the
taxable year beginning on December 29, 2014, Journal shall afford Journal Spinco
a meaningful opportunity to review and comment on such returns, and shall
consider such comments in good faith.  Any decisions with respect to the timing,
filing, or content of any Journal Consolidated Return or Journal Combined Return
shall be made by Journal.


(b)            Elections.  Journal Spinco and the appropriate members of the
Journal Spinco Group or a Journal Spinco Combined Group shall make or give their
consent to such elections or other matters relating to the Journal Spinco Group
or a Journal Spinco Combined Group as Journal determines is necessary or
advisable in connection with the filing of any Journal Consolidated Return




--------------------------------------------------------------------------------




or Journal Combined Return.  Without the prior written consent of Journal, no
member of the Journal Spinco Group may elect to be considered as not having been
a member of the Journal Group for U.S. federal income Tax purposes and no member
of a Journal Spinco Combined Group may elect to be considered as not having been
a member of the Journal Combined Group for U.S. state or local Tax purposes, for
any taxable year of such member that begins before the Distribution Date.


ARTICLE XI
POST AFFILIATION YEARS AND POST COMBINED YEARS


SECTION 11.01.  Returns.  Journal Spinco shall not and shall not permit any of
the Journal Spinco Affiliates to (i) file or amend any Tax Return for a
Post-Affiliation Year or a Post-Combined Year, in a manner that is inconsistent
with the manner in which Journal filed its Tax Returns in an Affiliation Year or
a Combined Year or (ii) make any election for any Post-Affiliation Year or
Post-Combined Year if such election would have the effect of binding or
requiring conformity by any member of the Journal Group (other than a member of
the Journal Spinco Group) or by any member of a Journal Combined Group (other
than a member of a Journal Spinco Combined Group) for any Affiliation Year or
Combined Year.
SECTION 11.02.  Actions or Transactions.  Journal Spinco shall be obligated to
inform and disclose fully to Journal any actions taken or transactions
undertaken in a Post-Affiliation Year or a Post-Combined Year which can
reasonably be expected to affect in any material way the Tax liability of the
Journal Group for any Affiliation Year or of the Journal Combined Group for any
Combined Year.


SECTION 11.03.  Proposed Adjustments.  Journal Spinco shall promptly notify
Journal and keep Journal apprised of any proposed Adjustments which arise out of
an audit or examination of a Post-Affiliation Year or Post-Combined Year Tax
Return which could reasonably be expected to affect in any material way the Tax
liability of the Journal Group for any Affiliation Year or of the Journal
Combined Group for any Combined Year or which could reasonably result in
treatment of items that is inconsistent with the manner in which Journal filed
its Tax Returns for such years.


ARTICLE XII
BOOKS AND RECORDS


SECTION 12.01.  Retention Period.  Without limiting any of the provisions of
this Agreement, each of the Parties agrees that it shall retain, until the
expiration of the appropriate statutes of limitations (including any extensions)
plus ninety (90) days, copies of any Tax Returns for any open periods during the
Affiliation Years and Combined Return Years which might be subject to Adjustment
under this Agreement, supporting work schedules and other books, records or
information which may be relevant and that it will not destroy or otherwise
dispose of such records without first providing the other Parties with a
reasonable opportunity to review and copy the same.  Without limiting the
foregoing, Journal Spinco shall cooperate with Journal in identifying such
books, records or information and so retain or provide to Journal such books,
records or information as may be specified by Journal in writing within 180 days
after the Distribution Date.  Any information obtained pursuant to this
Agreement, or any other information obtained by Journal or Journal Spinco
relating to the Tax position of any Party shall be kept confidential by the
Parties, except if otherwise required by a Taxing authority.


SECTION 12.02.  Record Retention Policy.  Without limiting the foregoing, each
of the Parties agrees that it shall retain copies of any books and records in
its possession as required by any record retention agreement in effect from time
to time, between Journal and the IRS or any other Taxing authority.


SECTION 12.03.  Tax Attributes.  Journal Spinco shall maintain and provide to
Journal upon request information which will enable Journal to determine, clarify
or verify the adjusted book and Tax bases of the Journal Spinco stock held by
Journal, Journal Spinco’s assets, both tangible and intangible, including the
stock of all directly and indirectly owned subsidiaries of Journal Spinco which
were members of the Journal Spinco Group or a Journal Spinco Combined Group at
any time during Affiliation Years or Combined Years (but not any taxable year
which does not affect an Affiliation Year or a Combined Year), and the adjusted
book and Tax bases of all assets, both tangible and intangible, of such
subsidiaries.  In addition, Journal Spinco shall maintain and provide to Journal
upon request all relevant information for the determination of earnings and
profits of any members of the Journal Spinco Group, in accordance with
applicable provisions of the Code and the Treasury Regulations thereunder.
SECTION 12.04.Apportionment of Earnings and Profits and Tax Attributes.  The
Parties shall determine the portion, if any, of any earnings and profits,
overall foreign loss, capitalized research and development expenditures or other
consolidated, combined or unitary Tax attribute which shall be allocated or
apportioned to the Journal Spinco Group under applicable law.  In the event of a
subsequent Adjustment to such allocations and apportionments, Journal shall
promptly notify Journal Spinco in writing of such Adjustment.  For the absence
of doubt, Journal shall not be liable to Journal Spinco or any member of the
Journal Spinco Group for any failure of any determination under this Section
12.04 to be accurate.








--------------------------------------------------------------------------------




ARTICLE XIII
COMPENSATION AND EMPLOYEE BENEFITS


SECTION 13.01.  General.  Except as provided in Section 13.02, for U.S. federal,
applicable U.S. state and local income and other Tax purposes, all deductions in
respect of compensation and employee benefits, whether on or before or after the
Distribution Date, shall be allocated to either (i) Journal (or its appropriate
subsidiary), or (ii) Newco or Journal Spinco (or their appropriate subsidiary)
based on the entity which, directly or indirectly, provides (or is obligated to
provide) the cash or other consideration to its employees, former employees or
other service providers or any individual whose rights are derived from such
individual’s relationship with such employee, former employee or service
provider.


SECTION 13.02.  Stock-Based Awards.  For U.S. federal, applicable U.S. state and
local income and other Tax purposes, all deductions in respect of Journal SARs,
Journal Restricted Shares and Journal Performance Units, whether on or before or
after the Distribution Date, shall be allocated as follows:


(a)            Deductions in respect of Journal SARs shall be allocated to
Journal as of the Distribution Date and not to Scripps LLC (whether such
deductions relate to exercises of Journal SARs or cash payments made in
accordance with Section 7.03(a) of the Employee Matters Agreement).


(b)            Deductions in respect of Journal Restricted Shares shall be
allocated to Journal as of the Distribution Date and not to Scripps LLC.


(c)            Deductions in respect of Journal Performance Units shall be
allocated to Journal as of the Distribution Date and not to Scripps LLC (whether
such deductions relate to payments made in the form of Journal Common Stock,
Scripps Class A Common Shares or Newco Common Stock).


SECTION 13.03.  Reporting of Deductions.  Unless otherwise required by law,
Journal, Journal Spinco and Newco shall for themselves and their appropriate
subsidiaries compute their respective Tax liability and file all applicable Tax
Returns in accordance with the allocations under Sections 13.01 and 13.02
above.  In the event that any deduction allocated under such Sections to an
entity that paid the cash or other consideration is subsequently required by law
to be reported by another entity for Tax purposes, Journal, Journal Spinco or
Newco shall pay the entity to which the deduction was allocated under such
Sections such amounts as are necessary to put such entity in the same position,
on an after Tax basis, as it would have been if the allocation under such
Sections had been respected.
SECTION 13.04.  Employment Taxes and Tax Reporting.  To the extent that Journal,
Journal Spinco, Newco or any of their subsidiaries is allocated a deduction for
Tax purposes under Sections 13.01 and 13.02 above or otherwise, then subject to
any obligations under the Employee Matters Agreement, the entity to which the
deduction is allocated shall be solely responsible for satisfying any
withholding and employment Tax liabilities and Tax reporting obligations in
respect of the compensation that corresponds to such deduction, provided that if
it is determined by such entity that it is not administratively practical to
meet such liability and obligations, the affected parties shall apply an
appropriate alternative approach.


ARTICLE XIV
NEWCO’S AND SCRIPPS LLC’S OBLIGATIONS


SECTION 14.01. Newco’s Obligations.  On and after the Distribution Date, Newco
shall be jointly and severally liable for all obligations of Journal Spinco
pursuant to this Agreement.
SECTION 14.02. Scripps LLC’s Obligations.  On and after the Distribution Date
and following the Merger, Scripps LLC, as successor in interest to Journal,
shall be liable for all obligations of Journal pursuant to this Agreement.
ARTICLE XV
SECTION 336(e) ELECTION


SECTION 15.01.  Section 336(e) Election.  Journal and the appropriate
subsidiaries of Journal shall take such actions as they deem necessary in order
to cause elections under Section 336(e) of the Code (a “Section 336(e)
Election”) to be made with respect to Journal Sentinel, Inc. and Journal
Community Publishing Group, Inc. in connection with the Journal Newspaper
Distribution (as defined in the Master Transaction Agreement).












--------------------------------------------------------------------------------




ARTICLE XVI
MISCELLANEOUS


SECTION 16.01.  Notices.  All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:
If to Scripps LLC, to:


Desk BC Merger, LLC
312 Walnut Street
Cincinnati, Ohio 45202
Facsimile: (513) 977-3042
Attention: William Appleton, Senior Vice President and General Counsel


with a copy to:


Baker & Hostetler LLP
1050 Connecticut Ave. NW, Suite 1100
Washington DC, 20036
Attention:  Jeffrey H. Paravano
Facsimile:  (202) 861-1770


If to Journal or any member of the Journal Group, to:


Journal Communications, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention:  Steven J. Smith
Chairman of the Board and Chief Executive Officer
Facsimile:  (414) 224-2469


with a copy to:


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Benjamin F. Garmer III
Russell E. Ryba
Facsimile:  (414) 297-4900


If to Journal Spinco or any member of the Journal Spinco Group, to:


Boat Spinco, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention:  Steven J. Smith
Chief Executive Officer
Facsimile:  (414) 224-2469


with a copy to:


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Benjamin F. Garmer III
Russell E. Ryba
Facsimile:  (414) 297-4900
If to Newco, to:






--------------------------------------------------------------------------------




Boat NP Newco, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention:  Steven J. Smith
Chief Executive Officer
Facsimile:  (414) 224-2469


with a copy to:


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Benjamin F. Garmer III
Russell E. Ryba
Facsimile:  (414) 297-4900


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section).  Any Party from time to time may change its address, facsimile number
or other information for the purpose of notices to that Party by giving notice
specifying such change to the other Party.


SECTION 16.02.  Complete Agreement; Representations.


(a)            This Agreement, together with any exhibits and schedules hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.  Notwithstanding any other
provision of this Agreement to the contrary, neither Article II nor Article III
shall apply to any Affiliation Year or Combined Year ending on or before
December 29, 2013, except (i) to the extent that items of loss, deduction, or
Credits are carried back (or are treated as being carried back for purposes of
the definition of “Adjusted Separate Journal Spinco Group Federal Tax
Liability”) into an Affiliation Year ending on or before December 29, 2013 from
an Affiliation Year ending after December 29, 2013, or (ii) to the extent that
an Adjustment occurs for an Affiliation Year or Combined Year ending on or
before December 31, 2013.
(b)            Journal represents on behalf of itself and each other member of
the Journal Group and Journal Spinco represents on behalf of itself and each
other member of the Journal Spinco Group as follows:


(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement to which it is a Party and to
consummate the transactions contemplated by this Agreement; and


(ii)            this Agreement has been duly executed and delivered by such
Person (if such Person is a Party) and constitutes a valid and binding agreement
of it enforceable in accordance with the terms hereof (assuming the due
execution and delivery thereof by the other Party) except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and by general
equitable principles.


SECTION 16.03.  Amendment, Modification, or Waiver.


(a)            This Agreement may be amended, supplemented, modified or
superseded only by a written instrument signed by duly authorized signatories of
the Parties.


(b)            Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition.  No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed or construed as a waiver of the same or any other term or condition of
this Agreement on any future occasion.  All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.


SECTION 16.04.  Severability.  If any provision of this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement.




--------------------------------------------------------------------------------






SECTION 16.05.  No Double Recovery.  No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages or
other amounts for which the injured Party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity.  Unless expressly required in this Agreement, a Party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.


SECTION 16.06.  Costs and Expenses.


(a)            Journal Services.  Journal shall provide services in connection
with this Agreement, including but not limited to, those services relating to
the preparation of returns and determination of the Tax liability of Journal
Spinco as described in this Agreement.  Journal Spinco shall pay Journal
compensation or fees for such services with respect to 2014 Taxable Year and
2015 Taxable Year in accordance with the allocation of corporate overhead for
the 2014 Taxable Year and the period for the 2015 Taxable Year prior to the
Distribution, respectively.


(b)            Other Expenses.  Except as expressly set forth in this Agreement,
each Party shall bear its own costs and expenses incurred pursuant to this
Agreement, including, but not limited to, reasonable attorneys’ fees, accountant
fees and other related professional fees and disbursements.
SECTION 16.07.  No Assignment; Binding Effect; No Third-Party Beneficiaries.


(a)            Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by any Party without the prior written consent of the
other Parties and any attempt to do so will be void.  Subject to the preceding
sentence, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and assigns.


(b)            Except for provisions relating to Affiliates, the terms and
provisions of this Agreement are intended solely for the benefit of each Party
and their respective Affiliates, successors or permitted assigns, and it is not
the intention of the Parties to confer third-party beneficiary rights upon any
other Person.


(c)            Notwithstanding anything herein to the contrary, unless the
context indicates otherwise, if an obligation is imposed on Journal or Journal
Spinco hereunder it shall cause any Person that directly or indirectly controls
or is controlled by it to comply therewith to the extent reasonably necessary to
carry out such obligation.  “Control” for these purposes shall have the same
meaning as that set forth under the definition of “Affiliate”.


SECTION 16.08.  Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.


SECTION 16.09.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


SECTION 16.10.  Governing Law.  This Agreement and any dispute arising out of,
in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without giving
effect to the conflicts of laws principles thereof.


SECTION 16.11.  Disputes.


(a)            Except with respect to injunctive relief described below, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall attempt to be settled first, by good faith efforts of the Parties
to reach mutual agreement, and second, if mutual agreement is not reached to
resolve the dispute, by final, binding arbitration as set out below.


(b)            A Party that wishes to initiate the dispute resolution process
shall send written notice to the other Parties, in accordance with this Section
16.11, with a summary of the controversy and a request to initiate these dispute
resolution procedures.  Each Party shall appoint a knowledgeable, responsible
representative who has the authority to settle the dispute, to meet and to
negotiate in good faith to resolve the dispute.  The discussions shall be left
to the discretion of the representatives who may utilize other alternative
dispute resolution procedures such as mediation to assist in the negotiations. 
Discussions and correspondence among the representatives for purposes of these
negotiations (i) shall be treated as confidential Information developed for
purposes of settlement, (ii) shall be exempt from discovery and production and
(iii) shall not be admissible in the arbitration described below or in any
lawsuit pursuant to Rule 408 of the Federal Rules of Evidence.  Documents
identified in or provided with such communications that are not prepared for
purposes of the negotiations are not so exempted and may, if otherwise
admissible, be




--------------------------------------------------------------------------------




admitted in evidence in the arbitration or lawsuit.  The Parties agree to pursue
resolution under this subsection for a minimum of 30 calendar days before
requesting arbitration.
(c)            If the dispute is not resolved under the preceding subsection
within 30 calendar days of the initial written notice, any Party may demand
arbitration by sending written notice to the other Parties.  The Parties shall
promptly submit the dispute to the American Arbitration Association for
resolution by a single neutral arbitrator acceptable to all the Parties, as
selected under the rules of the American Arbitration Association.  The dispute
shall then be administered according to the American Arbitration Association’s
Commercial Arbitration Rules, with the following modifications: (i) the
arbitration shall be held in a location mutually acceptable to the Parties, and,
if the Parties do not agree, the location shall be Cincinnati, Ohio; (ii) the
arbitrator shall be licensed to practice law; (iii) the arbitrator shall conduct
the arbitration as if it were a bench trial and shall use, apply and enforce the
Federal Rules of Evidence and Federal Rules of Civil Procedure; (iv) except for
breaches related to confidential Information, the arbitrator shall have no power
or authority to make any award that provides for consequential, punitive or
exemplary damages or extend the term hereof; (v) the arbitrator shall control
the scheduling so that the hearing is completed no later than 30 calendar days
after the date of the demand for arbitration; and (vi) the arbitrator’s decision
shall be given within five calendar days thereafter in summary form that states
the award, without written decision, which decision shall follow the plain
meaning of this Agreement, and in the event of any ambiguity, the intent of the
Parties.  Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction over the Parties.  Each Party to the dispute shall
bear its own expenses arising out of the arbitration, except that the Parties
shall share the expenses of the facilities to conduct the arbitration and the
fees of the arbitrator equally.


(d)            The foregoing notwithstanding, each Party shall have the right to
seek injunctive relief in an applicable court of law or equity to preserve the
status quo pending resolution of the dispute and enforce any decision relating
to the resolution of the dispute.


(e)            Notwithstanding anything in this Agreement to the contrary, the
dispute resolution provisions set forth in this Section 16.11 shall not be
applicable to any disagreement between the Parties relating to Distribution
Taxes and any such dispute shall be settled in a court of law or as otherwise
agreed to by the Parties.


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first above written.
DESK BC MERGER, LLC






By:  /s/ Richard A. Boehne  
Richard A. Boehne, Chief Executive Officer






JOURNAL COMMUNICATIONS, INC.






By:  /s/ Steven J.
Smith                                                                                                  
Steven J. Smith, Chairman and Chief Executive Officer






BOAT SPINCO, INC.






By:  /s/ Steven J.
Smith                                                                                                  
Steven J. Smith, Chief Executive Officer
















--------------------------------------------------------------------------------




BOAT NP NEWCO, INC.






By:  /s/ Steven J.
Smith                                                                                                  
Steven J. Smith, Chief Executive Officer




